Citation Nr: 1704536	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 until December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision.

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence is in equipoise regarding whether the Veteran's bilateral hearing loss disability is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran seeks entitlement to service connection for bilateral hearing loss, asserting that his hearing loss is the result of noise exposure during his service in a field artillery unit in Vietnam.  

In this case, the VA and private medical records show that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Audiometric testing conducted at a VA examination in September 2011 revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
55
50
55
65
LEFT
5
10
35
40
45

The Maryland CNC Test indicated that the Veteran had a speech recognition score of 84 percent in the right ear and 100 percent in the left ear.  Thus, the first criterion for establishing service connection for hearing loss, a current disability, has been met.

With regard to an in-service event, injury, or disease, the Veteran testified that he had noise exposure while parachuting out of a C-47 and also while working as a field artillery officer.  He also testified that he did not use hearing protection while working as a field artillery officer because it impeded proper communication with his section.  He recounted one incident where a howitzer fired while he was under the barrel.  He noted that his ears bled and that while he tried to go to sick call,         it was closed so he was treated by his unit medic with aspirin and a hydrogen peroxide ear wash.  He stated that his ears were painful for approximately one week.  

The Veteran's service treatment records do not show any treatment for or diagnosis of hearing loss.  On separation examination, his puretone thresholds were within normal limits at 500 through 4000 Hertz bilaterally.  However, on his September 1969 report of medical history at separation, the Veteran reported having minor    ear trouble.  The Veteran's DD Form 214 indicates that his military occupational specialty was a field artillery unit commander and he received a parachute badge among other awards and decorations; therefore, exposure to acoustic trauma is conceded.  Accordingly, the second criterion for establishing service connection is also met. 

The question becomes whether the current condition is related to the Veteran's       in-service acoustic trauma.  

An August 2003 treatment record by Dr. S. S. noted that the Veteran had a concussive injury to his right ear after a cannon went off directly next to him.  Dr. S. S. noted that the Veteran reported experiencing bleeding and hearing loss in his right ear following that incident.  Dr. S. S. stated that the Veteran had a clear history of noise exposure and a concussive injury to the right ear many years ago.  In a September 2003 record, Dr. S. S. stated that the Veteran had a history of traumatic hearing loss to the right ear, which could possibly explain the Veteran's current asymmetry.

A May 2010 treatment record from Dr. M. L. noted that the Veteran had sudden hearing loss associated with aural fullness of the right ear approximately five years ago predominantly affecting lower frequencies.  However, Dr. M. L. noted that the Veteran had a pre-existing bilateral high-frequency sensorineural hearing loss prior to that time.  

On VA examination in September 2011, a VA examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner explained that audiometric testing revealed no significant change in the Veteran's bilateral hearing acuity from 1965 to 1969.  

In April 2013, the Veteran submitted a medical statement from S. Baker, BS, BC-HIS.  Ms. Baker noted that she had been treating the Veteran for hearing loss since 2003.  She noted that at that time the Veteran had a significant asymmetry in the right ear and high frequency hearing loss in the left ear.  She indicated that since that time the Veteran's hearing thresholds had decreased, becoming worse over time.  She opined that it is at least as likely as not that the Veteran's hearing loss is  a direct result of his military service.  She explained that the Veteran had extensive trauma during his years in the military, which resulted in permanent hearing loss in both ears.  She further noted that permanent hearing loss often takes a long time after trauma to manifest to a significant hearing loss, which the Veteran now exhibits.  

After review of the record, the Board notes that the competent and probative evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to service. The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that the evidence has reached such balance.  Accordingly, affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


